Per Curiam.

Where the act complained of, is admitted to have been done with force, and to constitute a proper ground for an action of trespass vi et armis, all the damage to the plaintiff, of which such injurious act was the efficient cause, and for which the plaintiff is entitled to recover in any form, may be recovered in such action, although in point of time such damage did not occur till some time after the act done. Where special or peculiar damages are claimed, such as are not the usual or natural consequences of the act done, it is proper to set them forth specifically in the declaration, by way of aggravation, that the defendant may have due notice of the claim.

Judgment on the verdict for the plaintiff.